Citation Nr: 1203880	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  96-000 04	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to undiagnosed illness. 

2.  Entitlement to service connection for a vascular disorder (originally claimed as heart abnormalities and chest pain), to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1990 to May 1991, and includes service in Southeast Asia from November 1990 to May 1991.  He has additional service in the Army Reserve from May 1971 to March 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  In pertinent part of that rating decision, the RO denied the benefits sought on appeal. 

The matters on appeal have a lengthy procedural history that includes four remand directives from the Board and a request for a medical expert opinion through a Veterans Health Administration (VHA) directive.  The Board first remanded the matters in January 1999 to the Agency of Original Jurisdiction (AOJ) for additional development, to obtain outstanding records of pertinent treatment and to provide the Veteran with appropriate VA examinations in conjunction with his claims.  When the matters returned to the Board in October 2003, it was determined that additional notice was needed.  In June 2005, the Board again remanded the issues on appeal in order to obtain outstanding service treatment records involving the Veteran's hospitalization from November to December 1990 at Landstuhl Army Regional Medical Center, in Germany.  Those initial attempts were unsuccessful, and the Board remanded the matters again in January 2007 for additional attempts.  Subsequently, the service hospitalization records were obtained and associated with the claims folder, and when the matters returned to the Board in June 2009, they were remanded for a new VA examination.  

Based on the findings from a September 2009 VA heart examination, the Board requested the VHA medical expert opinion.  An August 2011 medical expert opinion with an October 2011 addendum is on file and a copy of this opinion has been sent to the Veteran.  A review of the claims folder shows that the above actions have been preformed, and no further action is required in compliance with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board acknowledges that the Veteran has submitted additional evidence in support of his claims without waiver.  Regardless, given the favorable decisions below, the Board finds that consideration of this evidence without a waiver in conjunction with the aforementioned claims is non-prejudicial.  See 38 C.F.R. 
§ 20.1304(c)(2011).  


FINDINGS OF FACT

1.  The weight of credible lay and medical evidence shows that the Veteran's hypertension existed prior to his entrance into active service, but there is no entrance examination of record that noted the pre-existing condition.

2.  The weight of the competent medical evidence shows that the Veteran's hypertension was aggravated beyond the normal progression of the disease by his periods of service.  

3.  Viewed in the light most favorable to the Veteran, the evidence of record is at least in equipoise on whether his current vascular disorder, originally claimed as heart abnormalities and chest pain, is related to his period of active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1111, 5103 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).

2.  The criteria for entitlement to service connection for a vascular disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 5103 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Here, in view of the Boards favorable decision to grant service connection for hypertension and vascular disorder, any further discussion as to any shortcomings in duties to assist and notify, or regarding whether the Veteran was prejudiced by any such lapses, would serve no useful purpose.

2.  Service Connection 

The Veteran seeks entitlement to service connection for hypertension and a vascular disorder (originally claimed as heart abnormalities and chest pain).  Specifically, he contends that his hypertension was aggravated by his period of service and his vascular disorder had an onset during his period of service.  He also asserts that his disorders are symptoms of an undiagnosed illness due to his period of service in Southeast Asia.  

Factual Background 

The Veteran has reported, and clinicians in and after service noted, that he was diagnosed and treated for hypertension prior to his entrance into active duty from September 1990 to May 1991.  Several service treatment records from November 1990 show that the Veteran reported that his hypertension had been well controlled by medication prior to his entrance into service.  The available service treatment records do not contain a copy of his entrance examination, if any, or reported medical history at that time.  There is no indication of record that the Veteran had any other heart or vascular problems prior to his entrance into service. 

During the Veteran's period of active duty in November 1990, the Veteran complained of chest pains, was treated initially at a field hospital in Southeast Asia, and underwent testing and treatment later at Landstuhl Army Regional Medical Center, in Germany.  An examination and a treadmill stress test were normal.  The attending physicians diagnosed atypical chest pain.  The Veteran returned to duty in early December 1990 with no restrictions and completed the remainder of his deployment and period of active duty.  An April 1991 examination prior to separation revealed normal heart and vascular evaluations, and his blood pressure measured as 126/76 mmHg. 

The post-service treatment records refer to hypertension and tachycardia starting in 1993.  Diagnostic imagining studies at that time revealed no heart abnormalities.  In March 1994, the Veteran was hospitalized to remove a right thyroid mass.  During his hospital stay, the Veteran had one episode of tachycardia and arrhythmia shortly after he received doses of blood pressure medication.  An electrocardiogram (ECHO) and chest x-rays were normal.  See June 1994 diagnostic testing reports taken in conjunction with a VA general medical examination.   

A March 1995 VA hospital summary report shows that the Veteran had previously presented to Vascular Surgery Clinic with complaints of right amaurosis fugax.  A October 1994 CAT scan report revealed high grade stenosis of the right internal carotid artery and duplex scanning in February 1995 revealed 90 to 99% lesion in the right internal carotid artery with a peak systolic frequency of 6.6.  The Veteran underwent a right carotid endarterectomy in March 1995.  

In an April 1996 medical correspondence, Dr. D.A.S. noted that the Veteran had undergone a right endarterectomy in 1995.  He also noted that testing results at that time revealed mitral valve thickening and prolapse, global cardiomyopathy, and a reduced left ventricular ejection fraction of 42 percent.  

Testing at VA medical centers in July 1997 revealed carotid artery stenosis on duplex scanning and the Veteran underwent another right coronary artery repair.  It was also noted that the Veteran had a history of angina at rest, mitral valve prolapse and atypical transient ischemic attacks.  However, later echocardiogram and electrocardiogram testing in October 1997 revealed no evidence of reduced left ventricular faction or valvular disease.  See addendum to September 1997 VA hypertension examination report.  A subsequent July 2000 treadmill stress test, and August 2000 VA echocardiogram and Doppler scan studies, all revealed normal findings. 

In March 2006, a VA physician reviewed the claims folder, but at that time, it did not contain all the records of the Veteran's active duty treatment from 1990 to 1991.  Although the VA physician at that time was not tasked with evaluating the Veteran's hypertension or heart disease, the VA physician concluded that the Veteran currently had hypertension that had become more severe as a result of his service.  It was noted that a review of the medical evidence starting approximately one and half years after the Veteran's separation from active duty in May 1991, demonstrates that his hypertension was "markedly much worse" than it had been prior to 1991.  

The March 2006 VA physician also observed that those medical records, starting approximately one and half years after his separation, showed that the Veteran's vascular conduction system was severely impaired.  The VA physician concluded that the Veteran had severe bifascicular conduction system disease and those kinds of symptoms certainly did not have 60-70 percent ejection fraction and normal valves pulse and normal heart chambers, especially not in the face of severe hypertension.  The VA physician then concluded that the Veteran had very bad heart disease, moderate to moderately severe, especially because of his young age.  After a lengthy discussion of his experience with evaluating Gulf War Syndrome and the nature of the problems, the VA physician finally stated that it was his medical opinion that it was at least as likely as not that all of the Veteran's conditions, including vascular disorders (but not his hypertension), "began at the time of or as a direct result" of his exposure to "the Gulf War environment and began as a result of his Gulf War experience."  See March 2006 VA examination report, page 17. 

After the receipt of the missing service treatment records, the Board requested another medical review.  In a September 2009 VA medical report, the VA examiner concluded that the Veteran's pre-existing hypertension was less likely as not aggravated by his period of active service.  In support of this conclusion, the VA examiner stated that there was no evidence that the Veteran's active period of service worsened his hypertension beyond the natural progression of the disease.  She further stated that it would be expected that the blood pressure readings would be higher temporarily during a time of stress such as the onset of chest pain and medical evacuation from Saudi Arabia to Germany, but such elevation does not constitute a worsening of the baseline disease.   

The September 2009 VA examiner also stated that, based upon the currently available objective record, there was no evidence of a current cardiac condition for the Veteran.  The VA examiner noted that the Veteran had chest pain while working in Saudi Arabia on active duty and did have further evaluation.  That evaluation, however, did not reveal a heart condition.  The final diagnosis was "atypical chest pain."  The VA examiner stated that this did not mean that the Veteran did not have symptoms, but that those symptoms were not due to cardiac/heart problems.  The VA examiner indicated that she was not able to find objective evidence of a current cardiac condition related to active military service.  

In April 2011, the Board requested a medical expert opinion through a VHA directive, to address whether the Veteran's pre-existing hypertension was aggravated beyond the natural progression of the disease by his active duty service in 1990 to 1991 and whether the Veteran currently had any form of a cardiovascular disease related to service or to service-aggravated hypertension.  In doing so, the medical expert was specifically asked to comment on the previous medical opinions of record.  

The report of an August 2011 VHA medical opinion shows that the examiner stated that based on a review of the available records, the Veteran did have hypertension prior to his entrance into active service.  The medical examiner noted that although the Veteran seemed to experience temporary fluctuations in degrees of hypertension during his period of active service, the medical examiner concluded that "[i]t is very difficult to determine whether this represented advancing [hypertension] due to the natural progression of the disease or some of it could be related to increased stress."  

In regards to the matter of a cardiovascular disorder, the August 2011 medical examiner stated that the Veteran's post-service symptomatology does not appear to be manifestations of a cardiac disorder, but the treatment records demonstrate that the Veteran had a vascular disorder (carotid artery stenosis) for which he underwent surgical intervention on the right carotid artery in 1995.  The medical examiner found that "it is not clear that the carotid artery stenosis (vascular disorder) is related to any aspect of service including presence in the Persian Gulf or to hypertension." 

The Board asked the August 2011 medical examiner to provide an addendum in order to specify that his review of the claims folder included all portions of the records including medical records, service records, and the previous medical opinions.  The medical examiner was also asked to provide an additional statement on why his medical opinion agreed or disagreed with the previous medical opinions of record and to provide a rational and discussion of the medical principles involved.  In response, the medical examiner provided an addendum in October 2011 to his medical opinion, in which he confirmed a review of the pertinent evidence of record, including medical records, service records, and the previous medical opinions.  He further stated that the objective evidence of record clearly indicated that the Veteran had hypertension prior to his entrance into service.  The medical examiner also stated that although it is claimed that the Veteran had a heart attack in 1990, the treating physician ruled out a finding of myocardial infarction based on the diagnostic testing results.  The medical examiner stated that based on these findings there was no evidence of heart disease during the Veteran's period of active service.  He did not discuss further the etiology of the Veteran's current vascular disorder. 

In terms of difference of opinions from those provided by Dr. S. and the VA physician in March 2006, the medical examiner emphasized that his opinion was based on objective data that are available in the Veteran's claims file.  He further observed that the subsequent October 1997 and June 2000 VA diagnostic studies are clearly in contrast to that reported in the statement provided by Dr. Sackin.  With respect to the March 2006 VA physician's opinion, the medical examiner noted that it was largely focused on the issue of Gulf War syndrome rather than specifically addressing the Veteran's hypertension and presumed cardiac conditions. 

Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases, such as cardiovascular disease, including hypertension, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67,792-67,793 (Nov. 7, 2002).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted." 38 C.F.R. § 3.304(b). When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.   Id. at 245 (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991))). 

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  

A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  Under 38 U.S.C.A. § 1153. the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; Wagner at 1096; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004)).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365


Hypertension 

Service personnel records showed no active duty service prior to September 1990.    Moreover, there is no record of an examination at the time of entry on active duty.  Therefore, the Veteran must be presumed to be in sound condition at the time of entry.   

Although the available service treatment records do not contain a copy of the Veteran's entrance examination, he has reported, and clinicians in and after service noted, that he was diagnosed and treated for hypertension prior to his entrance into active duty from September 1990 to May 1991.  Moreover, the August 2011 medical examiner in his October 2011 addendum stated that the Veteran's hypertension clearly existed prior to his entrance into service.  The Board finds that there is credible lay and medical evidence that demonstrates that the Veteran's hypertension existed prior to active service and that the presumption of aggravation is for application under 38 U.S.C.A. § 1153.  In addressing this question, the Board must consider whether the Veteran's hypertension increase in severity, beyond the natural progression of the disorder during his period of service. 

Here, a review of the record from the Veteran's period of active service shows he complained of chest pain and was evaluated with atypical chest pain.  While the service treatment records surrounding his November 1990 hospital admissions shows elevated blood pressure reading, none of those service treatment records or subsequent records show a finding that the Veteran's hypertension incurred a permanent increase in severity.  The report of the April 1991 examination prior to his separation shows that the Veteran's heart and vascular system were evaluated as normal and his blood pressure measured as 126/76 mmHg. 

The service treatment records from the Veteran's active service do not reflect any permanent aggravation of his pre-existing hypertension.  In fact, while the service treatment records during the November 1990 episode show that the Veteran had elevated blood pressure reading and suggest a flare-up in his hypertension, the record does not reflect a permanent increase in the disability at the time of his discharge from service.  A temporary or intermittent flare-up of a pre-existing injury or disease is not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Furthermore, his heart and vascular systems were evaluated as normal and his blood pressure measured 176/76 mmHg at his separation examination in April 1991. There is no evidence that shows that the Veteran's pre-existing hypertension had increased in severity during his period of service.  Accordingly, with no showing on an increase in severity during active service, inservice aggravation is not presumed.  See 38 C.F.R. § 3.306(a). 

The evidence discussed above also tends to go against the Veteran's claim for aggravation of his pre-existing hypertension due to his military service.  However, the Board cannot ignore the fact that starting in 1993, approximately a year and a half after his separation from service, the post-service medical evidence does suggest an increase in his hypertension.  Specifically, a December 1993 VA treatment record noted the Veteran had hypertension with signs of sympathetic excess, including increased heart rate and elevated blood pressure readings.  The Veteran was advised to seek a VA Hypertension Clinic consultation.  Evidence of such progression of the hypertension disease suggests an increased severity in the Veteran's underlying hypertension. 

Turning to the next question whether the evidence of record shows that the Veteran's pre-existing hypertension was aggravated (permanently worsened) by his periods of service, the record contains conflicting medical opinions on this matter.  

As noted above, in the course of a very lengthy March 2006 medical statement, the VA physician noted that the post-service medical records starting only a year and a half after the Veteran's separation demonstrated that his hypertension  was "markedly much worse" than it had been prior to his entrance into service.  The VA physician concluded that the evidence of record clearly showed that the Veteran's hypertension was permanently worsened as a result of his period of active service.  

In contrast, the record contains a negative medical nexus opinion from the September 2009 VA examiner, who opined that Veteran's pre-existing hypertension was not aggravated by any part of his military service, including the November 1990 episode.  The VA examiner noted there was no evidence that the Veteran's active period of service worsened his hypertension beyond the natural progression of the disease.  She stated that it would be expected that the blood pressure readings would be higher temporarily during the November 1990, but such elevation does not constitute a worsening of the Veteran's underlying hypertension.   

The record also contains the opinion from the August 2011 medical examiner, which he noted the temporary fluctuations of the Veteran's hypertension during his period of active service, but he concluded it was too difficult to determine whether it represented a natural advancement in the underlying disease or related to increased stress of the Veteran's deployment.  Although the medical examiner's opinion is essentially speculative in regards to etiology, he did conclude that the Veteran's hypertension only underwent a temporary flare-up during his period of service and does not suggest a permanent aggravation of the underlying disease.  See  Davis, 276 F. 3d at 1346- 47; Jensen, 4 Vet. App. at 306-307; Hunt, 1 Vet. App. at297 (1991).  The August 2011 medical examiner's opinion was based on a review of a claims folder, including the service treatment records, post-service treatment records and previous medical opinions, there was no indication that it was due to a lack of information in the claims folder.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Board has considered all three medical opinions and it finds that none of them bears more probative value than the other opinions in this matter.  While the March 2006 VA physician's opinion was rendered in the context of a VA cardiological examination, and without access to the records from the Veteran's period of active service, the Board still finds that the medical opinion is highly probative.  Even in the context of an examination for other disorders, the VA physician provided a lengthy rational in support of his conclusion that the Veteran's hypertension was aggravated by his period of service.  The fact that the service treatment records from the Veteran's active period of service were unavailable is inconsequential.  The Veteran provided the VA physician with a reported medical history of his hypertension, including during his period of service.  Furthermore, the March VA physician essentially rendered his opinion based on a review of the post-service medical evidence that demonstrated a marked increase in the Veteran's hypertension only a year and a half after his separation from service.  

In contrast, neither of the negative nexus medical opinions appears to evaluate the onset of the marked increase in the Veteran's hypertension less than two years after his separation in May 1991.  The Board finds that while each of the medical nexus opinions is supported by some reasoned analysis of medical facts, each of them also contains some flaws or lapses in full or accurate discussion of factors involved in discerning the precise etiology.  The medical opinions against the claim do not outweigh the one that favors the claim.

The Board places greatest weight on the post-service treatment records only a year and half after the Veteran's separation from active duty that suggest a marked increase in his hypertension.  
 
In sum, the Veteran is presumed to have been in sound condition, and there is credible medical evidence that the Veteran's hypertension pre-existed his period of service.  The weight of the competent medical evidence shows that the Veteran's hypertension was aggravated by his period of service.  The Board places probative weight on the medical records that only a year and a half after the Veteran's separation from service indicate a marked worsening his hypertension.  Further, the Board finds that none of the medical opinions against the claim outweighs the one in favor it.  Consequently, resolving any doubt in the Veteran's favor, the Board finds that the Veteran's hypertension was permanently aggravated by his period of service.  See 38 C.F.R. § 3.306.  Hence, service connection for the disability is warranted.  See 38 C.F.R. § 3.303.






Vascular Disorder 

In this case, the Veteran seeks entitlement to service connection for a vascular disorder, originally claimed as heart abnormalities and chest pain.  The record shows that the Veteran has a current diagnosis of carotid artery stenosis, status post two surgical intervention.  See the report of the August 2011 medical examiner opinion.  The Veteran asserts that his current vascular disorder is related to his period of active service, to include as due to an undiagnosed illness.  

Initially, the Board notes that the award of service connection for this claim based on an undiagnosed illness under 38 C.F.R. § 3.317 (2011) is inapplicable if the disorder has an underlying diagnosis.  Here, the Veteran has been diagnosed with carotid artery stenosis.  

Also, there is no evidence of a vascular or heart disorder shown during the Veteran's period of service from September 1990 to May 1991.  While the Veteran complained of chest pain in November 1990 and it was initially evaluated as a heart attack, subsequent diagnostic testing in service ruled out a finding of a myocardial infarction.  The Veteran was diagnosed with atypical chest pain and there is no indication of record that such chest pain marked the onset of a heart or vascular disorder, as specifically observed by the September 2009 VA examiner.  Further, at the time of the Veteran's separation from service, his heart and vascular systems were evaluated as normal.  There is no evidence of a heart or vascular disorder that manifested during the Veteran's period of service.  See 38 C.F.R. § 3.303. 

The remaining question is whether the medical evidence supports, or is at least in equipoise as to the Veteran's assertions that his current vascular disorder is due to his period of service.  As discussed below, the Board finds that when the evidence is viewed in a light most favorable to the Veteran, the evidence is at least in equipoise as to such a finding.

The first medical evidence documenting a vascular problems come only a year and a half after the Veteran's separation from his period of service in May 1991.  Then only two and half years after his separation from service, in October 1994, there is diagnostic evidence of serious vascular problems involving the carotid artery and requiring surgical intervention in March 1995 and again in July 1997.  Although later VA diagnostic evidence revealed normal heart and vascular findings in September 1997 and August 2000, the evidence of record still shows that, the Veteran had serious vascular problems requiring surgical intervention only two and half years after his separation from service.  

The record also contains three medical opinions shown above that touch and concern the issue of the likely etiology of the Veteran's current vascular disorder.  The March 2006 VA physician's medical opinion provides evidence in favor of the Veteran's claim, the opinion contained in the September 2009 VA examination report is against his claim, and the August 2011 medical examiner's opinion is speculative at best.

The Board notes that the September 2009 VA doctor based his opinion on the fact that there was no record of heart or vascular disorder in service and there was no evidence of a current cardiovascular disorder.   It must be reiterated that other than a chest x-ray, no diagnostic testing was performed at the time of the 2009 VA examination.  In addition, the September 2009 VA examiner did not discuss the evidence that clearly shows that the Veteran had a serious vascular disorder that later required surgical invention only a year and a half after the Veteran's separation from active duty.  

With respect to the weight of the August 2011 medical examiner's opinion, although the examiner clearly states that there is no evidence of a heart or valvular disorder during the Veteran's period of service, the examiner stated that it was still unclear whether the Veteran's current vascular disorder was related to his period of service or hypertension.  This medical opinion is speculative in nature and does not assist with providing any probative value either for or against the Veteran's claim.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993)(a finding of service connection may not be based on a resort to speculation or remote possibility). 

Based on a review of the record, the Board finds that the evidence is in equipoise as to whether the Veteran's current vascular disorder is due to his period of service. 
Here, the record contains conflicting opinions regarding the etiology of the Veteran's vascular disorder.  The March 2006 VA physician attributes the Veteran's current vascular disorder to his exposure to the Gulf War environment and his service there.  That medical opinion was rendered without access to all the service medical records and in the context of an entirely different VA examination.  In contrast, the September 2009 VA examiner stated that the Veteran does not have a current vascular disorder related to his service, because there was no medical evidence of heart or vascular problems during his active military service.  

The Board finds that while each of the medical nexus opinions is supported by some reasoned analysis of medical facts, each of them also contains some flaws or shortcomings in full and accurate discussion of factors involved in discerning the precise etiology.  The medical opinion against the claims does not outweigh the one in favor it.

Great weight is also placed on the fact that the first documented treatment for cardiovascular complaints is shown only a year and a half after the Veteran's separation from active duty.  Moreover, within two and a half years after his discharge from his period of service, the Veteran required surgical invention because of the severity of his vascular disorder.  

After careful review of the record, in light of the medical evidence of vascular problems only a year and a half after separation and diagnostic evidence showing serious vascular problems shortly thereafter, the Board finds the evidence for and against the claim to be in at least approximate balance.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.  Accordingly, service connection for vascular disorder is warranted.  





ORDER

Entitlement to service connection for hypertension is granted.  

Entitlement to service connection for a vascular disorder is granted. 



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


